      Case 6:18-cv-01315-EFM-JPO Document 1 Filed 11/13/18 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF KANSAS

UNITED STATES       OFAMERICA               )
                                            )

                  Plaintiff,                )
                                            )
                                            )     Case No. 18- 01315
                                            )
APPROXTMATELY        $78,736.00             )
INUNITEDSTATESCURRENCY.                     )
                                            )
                  Defendant.                )
                                            )

                COMPLAINT FOR FORFEITURE IN REM

      Plaintiff, United States   of America, by and through   its attorneys,

Stephen R. McAllister, United States Attorney for the District of Kansas, and

Sean M.A. Hatfield, Special Assistant United States Attorney, brings      this

complaint and alleges as follows in accordance with Supplemental Rule G(2)

ofthe Federal Rules of Civil Procedure:

                         NATURE OF THE ACTION

      1.    This is an action to forfeit and condemn to the use and benefit of

the United States of America the following property: Approximately

$78,736.00 in United States currency (hereinafter "defendant property"), for

violations of 21 U.S.C. $ 841.
      Case 6:18-cv-01315-EFM-JPO Document 1 Filed 11/13/18 Page 2 of 7




                         THE DEFENDANT IN REM

      2.    The defendant property consists ofapproximately $78,736.00 in

United States currency that was seized on or about September 15, 2018 by

the Kansas Highway Patrol during a routine traffic stop of a vehicle driven

by Jason Hotard on I-70 at milepost 41 in Thomas County, in the District of

Kansas. The currency is currently in the custody ofthe United States

Marshal Service.

                        JURISDICTION AND VENUE

      3.    Plaintiff brines this action in rem in its own rieht to forfeit and

condemn the defendant property. This Court has jurisdiction over an action

commenced by the United States under 28 U.S.C. S 1345, and over an action

for forfeiture under 28 U.S.C. S 1355.

      4.    This Court has in rem jurisdiction over the defendant property

under 28 U.S.C. $ 1355(b). Upon filing this complaint, the plaintiff requests

that the Court issue an arrest warrant in rem pursuant to Supplemental

Rule G(SXb), which the plaintiff will execute upon the property pursuant to

28 U.S.C. S 1355(d) and Supplemental Rule G(3)(c).

      5.    Venue is proper in this district pursuant to 28 U.S.C.

S 1355(bX1), because   the acts or omissions giving rise to the forfeiture

occurred in this district and/or pursuant to 28 U.S.C. $ 1395, because the

defendant property is located in the district.
      Case 6:18-cv-01315-EFM-JPO Document 1 Filed 11/13/18 Page 3 of 7




                            BASIS FOR FORFEITURE

      6.        The defendant property is subject to forfeiture pursuant to 21

U.S.C.   S   881(a)(6) because   it constitutes   1) money, negotiable instruments,

securities and other things of value furnished or intended to be furnished in

exchange for a controlled substance in violation ofthe Controlled Substances

Act; and./or 2) proceeds traceable to such an exchange; and/or 3) money,

negotiable instruments, and securities used or intended to be used to

facilitate a violation ofthe Controlled Substances Act.

                                         FACTS

      7.        Supplemental Rute G(2)(0 requires this complaint to state

suffrciently detailed facts to support a reasonable belief that the government

will be able to meet its burden      of proof at   trial.   Such facts and circumstances

supporting the seizure and forfeiture ofthe defendant property are contained

in Exhibit A which is attached hereto and incorporated by reference.

                                 CLAIM FOR RELIEF

      WHEREFORE, the plaintiff requests that the Court issue a warrant for

the arrest ofthe defendant property; that notice of this action be given to all

persons who reasonably appear to be potential claimants of interests in the

properties; that the defendant property be forfeited and condemned to the

United States of America; that the plaintiff be awarded its costs and
      Case 6:18-cv-01315-EFM-JPO Document 1 Filed 11/13/18 Page 4 of 7




disbursements in this action; and for such other and further relief as this

Court deems proper and just.

      The United States hereby requests that trial of the above entitled

matter be held in the City of Wichita, Kansas.

                                    Respectfirlly submitted,

                                    STEPHENR. McALLISTER
                                    United States Attorney



                                    SEANM.A. HATFIELD
                                    Ks. S. Ct. No.24098
                                    Special Assistant United States Attorney
                                    1200 Epic Center, 301 N. Main
                                    Wichita. Kansas 67202
                                    T: (316) 269-6487
                                    F: (316) 269-6484
                                    sean.hatfi eld@usdoj. gov
     Case 6:18-cv-01315-EFM-JPO Document 1 Filed 11/13/18 Page 5 of 7




                               DECLARAITION

      I, Douglas W. Can, am a Task Force Ofrcer with the Drug

Eaforcement Admiaietration in the District of Kansas.

      I have read the contente ofthe foregoing Complaint for Forfeiture, and

the exhibit thereto, qnd the etatements cont*ind therein are true to the beet

of my knowledge and belief.

     I declare under penalty   of perjury that tbe foregoing is irue and   corect.

     Executed on   this 17 day of November, Z)18.

                                                       ,/
                                                      /
                                             l-.
                                           160 Douglas W. Carr
                                           DEA
     Case 6:18-cv-01315-EFM-JPO Document 1 Filed 11/13/18 Page 6 of 7




                                         AFF'IDAVIT

      I, Douglas W. Can, being first duly swom, depose and state:


1.   I have been employed as a Kansas Highway Patrol (KHP) Trooper for over I 9 years and

     has been cross-designated as a   DEA Task Force Officer for approximately 3 years. My

     duties include investigation ofviolations ofthe Controlled Substance Act, Title 21 ofthe

     United States Code, and the forfeitures thereto.

2.   The information contained in this affidavit is known to me through personal direct

     knowledge, and/or through a review ofofficial reports prepared by other law enforcement

     personnel. This affidavit is submitted in support ofa civil forfeiture proceeding.

3.   On or about, September 15,2018, KHP Trooper Phillip Baker Jr. (Trp. Baker) stopped a

     black 2018 Honda Accord bearing Louisiana registration 698BBP, travelling westbowrd

     on I-70 at mile marker   4l in Thomas County, KS.

4.   The stop was for improper display of the registration. The vehicle belonged to the driver,

     .Iason   HOTARD's girlfriend Dawn HERBERT. HERBERT was not in the vehicle. The

     only other passenger was Kasey JOHNSON.

5.   During a consent search ofthe vehicle, Trp. Baker opened the trunk and could smell the

     odor of raw marijuana coming from the trunk. Behind the driver seat, Trp. Baker found a

     black plastic trash bag that contained five large bundles of U.S. curency, held together

     by rubber bands and numerous loose bills. A bank count later confirmed the total to be

     approximately $78,736.00.

6.   Four cell phones were in the vehicle. HOTARD claimed two and JOHNSON claimed

     one.   A fourth phone was found under the passenger   seat however the battery is missing.

7.   Both HOTARD and JOHNSON denied ownership of the currency located in the vehicle.
     Case 6:18-cv-01315-EFM-JPO Document 1 Filed 11/13/18 Page 7 of 7




       Based on the information set out above, I have probable cause to believe that the

       approxirnately $78,736.00 seized in rhis investigation by Trooper Baker constitutes

       money or other things of value fumished or intended to be furnished in exchange for a

       conlrolled substances, or proceeds traceable to such an exchange, or was used or intended

      to be used to facilitate one or more violations of Title 21, U.S.C. $ 841 et seq.

      Accordingly, the approximately $78,736.00 is subjecl to forfeiture pursuant to 21 U.S.C.

       $ 881,




                                                    DEA


Swom to and subscribed before me   this   t3-day   ofNovember, 201g.




                                                    Notary Public
